COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00064-CR
Style:                    Shamoon Ahmad
                          v The State of Texas
Date motion filed*:       August 15, 2014
Type of motion:           Motion for extension of time
Party filing motion:      Appellant
Document to be filed:     Appellant’s response to Anders brief

If motion to extend time:
       Original due date:                   July 2, 2014
       Number of extensions granted:            1         Current Due date: August 18, 2014
       Date Requested:                      February 7, 2015

Ordered that motion is:

             Granted
              If document is to be filed, document due:
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         Appellant’s request for a 180-day extension of time is denied. Unless appellant’s
         response is filed by September 10, 2014, this appeal will be decided without a
         response from appellant.



Judge's signature: /s/ Sherry Radack
                   
Panel consists of ____________________________________________

Date: August 21, 2014
November 7, 2008 Revision